Citation Nr: 0933490	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensable disability rating for residual 
scar, shrapnel wound, of the left knee.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD does not produce occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment or thinking.

2.  The Veteran's service-connected residual scar, shrapnel 
wound, of the left knee is manifested by a well-healed, non-
painful superficial scar covering an area less than 144 
inches (929 sq. cm) which does not limit the function of any 
affected body part.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 
(2008).
2.  The criteria for compensable rating for residual scar, 
shrapnel wound, of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  In this case, the RO has 
assigned a 50 percent rating which contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.)

Notably, the Veteran filed his claim for an increased rating 
in October 2005.  As such, this claim may only be evaluated 
according to the criteria for evaluating scar disabilities 
since August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The criteria of DC 7800 only apply to scar disabilities 
involving the region of the head, face, or neck.  As such, 
the criteria of DC 7800 are not applicable.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

PTSD

Historically, the Veteran filed his original claim of service 
connection for PTSD in July 2002.  For the time period prior 
to July 2004 when the current claim on appeal was filed, the 
Veteran's VA clinical records and VA Compensation and Pension 
(C&P) examination reports reflected his complaints of 
depression, irritability, anxiety, flashbacks, sleep 
difficulty, intrusive thoughts, hypervigilance, poor 
concentration, social avoidance, emotional detachment, and 
decreased interest in activities.  

The Veteran's mental status examinations were primarily 
significant for deficits in mood and affect.  There was no 
significant impairment of hygiene, demeanor, speech, 
sensorium, thought process, thought content, insight or 
judgment reported.  

The Veteran was having employment difficulties due to being 
laid off from work.  He also had an arrest for driving while 
under the influence (DUI) which required him to perform some 
work at a jail and have a breathalyzer installed in his car.  

A July 2002 psychiatric evaluation in the VA clinical setting 
assigned a GAF score of 50 with a high score of 65 in the 
past 12 months, an August 2002 psychiatric evaluation 
assigned a GAF score of 45, and a VA C&P examination in 
January 2003 found a GAF score of 75.  

As noted above, the Veteran filed his claim for an increased 
rating in July 2004.  At that time, the RO had evaluated his 
PTSD as 30 percent disabling.  VA clinical records in June 
and September 2004 included the Veteran's report that, on 
many Friday nights, he went with his wife to a club where he 
had 1-12 beers.  He did not intend to stop his use of 
alcohol.

On VA C&P examination in October 2004, the Veteran described 
"rage" and "withdrawal" as new problems.  He stated that, 
since his last VA C&P examination, his wife had colon surgery 
and he had the added stress of performing daily chores for 
her.  Overall, the Veteran described the relationship with 
his spouse as a good thing.  Over the last three months, he 
had reduced his social functions at the VFW to once every 3 
weeks as compared to 2-3 times per week.  He had become very 
sensitive to the kidding and insults from VFW members and he 
had cut off all contact with these peers.  As a result, he 
had decreased the amount of beer he had consumed to 
approximately a 6-pack per week as compared to a 12-pack per 
day.  He also reported that his anger had increased with 
several occasions where he had scared his wife, including 
attacking his neighbors front door with a 1 x 1 piece of wood 
due to dog barking, and physically attacking a pole in his 
yard with an axe handle after being angered by a friend 
during a phone call.  He further reported that his stress was 
further compounded by a lack of employment.  In addition to 
having fewer leisure outlets due to estrangement, he stated 
that he did not enjoy drinking bear as much anymore as he 
didn't have anyone to drink with.  He spent his free time 
reading, but his concentration was problematic and he had 
trouble remembering what he read.  

On mental status examination, the Veteran was oriented to 
time, date and place.  He made good eye contact and his 
conduct was appropriate throughout the interview.  Thought 
processes were logical and goal-directed.  The Veteran 
demonstrated no difficulties in speech or communications.  
There was no evidence of delusions, hallucinations or 
obsessions.  The Veteran appeared very suspicious of his past 
VFW associates, and had rejected the possibility of them 
being friends in the future.  He was preoccupied with the 
wrongs these associates had inflicted upon him, and the 
Veteran appeared angry and animated when discussing them.  
Memory appeared generally intact.  Insight and judgment were 
unremarkable.  Mood was slightly dysphoric, but affect was 
broad and mildly expansive.  Suicidal and homicidal thoughts 
were denied.  No evidence of interfering anxiety was noted.  
The Veteran described his mood as not caring about anything.  
He described alcohol consumption to about a 6-pack per week.  
Based upon his descriptions, the Veteran appeared to evidence 
recent impulsive behavior.  He appeared to have an adequate 
and appropriate appreciation for his medical condition.  He 
had some paranoid personality aspects which were too recent 
of onset to be considered a personality disorder.  The 
Veteran appeared able to maintain all of his basic living 
activities and hygiene.

Overall, the VA examiner found that the Veteran met all the 
PTSD criteria.  The Veteran experienced daily intrusive 
thoughts and memories, including intense dreams involving 
rats which was a trigger for his symptoms and could result in 
the Veteran flying into a rage if he thought a rat was near.  
The Veteran, however, was reluctant to provide further 
details.  The Veteran also appeared reluctant to discuss 
things that could control his behavior, but he did report 
severe detachment from others and difficulty establishing 
close feelings.  The examiner noted that these problems were 
apparently severe at times which affected the Veteran's 
joining the VFW and contributed to his current problems.  The 
Veteran also avoided situations such as being near burning 
hair or meat, or smelling the rotting flesh from animals.  
The Veteran further reported the nightly inability to sustain 
sleep for more than 4 hours.  He described exaggerated 
startle response less than once per week which did not appear 
to grossly interfere with functioning.  He denied 
hypervigilance, but reported being angry all the time with 
verbal outbursts.  He had been at his current level of 
functioning for the last 2 to 3 months.  

Finally, the Veteran also reported symptoms associated with 
depression, which included severe loss of pleasure in 
activities, decreased concentration, increased weight, 
decreased sleep, and severe agitation which appeared adequate 
to justify a co-morbid secondary diagnosis of major 
depressive disorder due to PTSD.

In sum, the VA examiner diagnosed chronic, severe PTSD, 
single episode major depressive disorder and alcohol abuse.  
A current GAF score of 37 was assigned.  The Veteran was 
deemed competent to manage his affairs, and his insight was 
intact.  It was explained that the Veteran's PTSD symptoms 
were in the severe range, and that the Veteran was 
demonstrating an increase in dysfunctional behavior due to 
PTSD.  It was possible that the Veteran's reduction in 
alcohol consumption was allowing more negative emotions as he 
was no longer self-medicating himself at the previous level.  
Additionally, it appeared that the Veteran's anger and social 
distancing evidenced significant deterioration of his mental 
status.

Thereafter, the Veteran's VA clinical records include a 
February 2005 progress note wherein the Veteran described 
enjoying spending his free time reading and "honky-tonking" 
with his wife on the weekends.  A June 2005 clinical record 
noted the Veteran's denial of loss of interest in usually 
pleasurable things or feelings of sadness or hopelessness.  
He also reported having a wonderful time at a recent 
celebration.

On VA C&P examination in June 2005, the Veteran reported last 
working in 2003 after an industrial injury.  He had been on 
Worker's Compensation, and had been awarded disability 
benefits with the Social Security Administration (SSA).  He 
was treated in the VA clinic, and had discontinued taking 
prescribed psychiatric medications.  The Veteran described a 
good marital relationship.  He had various drinking habits, 
ranging from one or two beers to much more on the weekends.  
He indicated that he drank to help him sleep.  

On mental status examination, the Veteran presented as 
cleanly dressed who participated with good cooperation.  The 
interview started his anger expression with the Veteran upset 
that the examination was 21/2 hours late.  However, the Veteran 
accepted the explanation that the scheduling conflicts were 
sometimes unavoidable as the examiners had to read the claims 
folders in advance.  This defused the Veteran's anger, he 
calmed down, and he became joking with many of his answers 
being together with nervous, loud laughing.  The Veteran was 
well-oriented, and had good contact with outside reality.  
The examiner had no pathology to report from the cognitive 
standpoint.  The Veteran answered correctly practically all 
questions usually asked, but his personality demonstrated 
some kind of emotional lability.  For example, sometimes the 
Veteran appeared depressed for a few seconds, but quite often 
he was loudly talking and exhibited nervous type of laughing.  
He denied depression, but the examiner thought that the 
Veteran was depressed.  The examiner had difficulty receiving 
full information about PTSD manifestations.  However, the 
Veteran reported nightmares sometimes associated with 
awakening with visual images of being covered with rats or 
war experiences.  The frequency varied from several times a 
week to being absent for two months or so.  With regard to 
sleep disturbance, he only obtained a few hours of sleep 
without drinking.  He obtained about 6 to 8 hours of sleep 
when he drank 8 to 10 beers.  The Veteran described becoming 
more emotional recently.  For example, he noticed himself 
crying with sad stories on television which was an emotional 
instability often seen in Vietnam veterans.  However, the 
examiner noted that the Veteran was provided every 
opportunity during the interview to further describe his PTSD 
symptomatology, but he did not supply further PTSD 
manifestations.  

Based on the above, the examiner did not believe that the 
Veteran's overall disability was more severe than currently 
rated, and possibly even less severe, as there was no 
cognitive problem with regard to the Veteran, providing 
evidence against this claim.  Overall, the examiner assigned 
a GAF score of 55-60, and deemed the Veteran competent.

Thereafter, VA clinical records in November 2005 reflect the 
Veteran's report of preparing for a visit to his spouse's 
parents in Germany.  He had been off his psychiatric 
medications, and indicated going out almost every Friday 
night with his wife to a club where he had 1 to 12 beers.  A 
December 2005 clinical record recorded an incident where 
police were dispatched to the Veteran's house as he was 
threatening to kill someone for breaking into his house.  He 
required a phone consultation with a psychiatrist, and the 
police were dispatched to his home.  He was described as 
actively homicidal.  In March 2006, the Veteran denied any 
suicidal or homicidal ideation.  He was planning an out-of-
state trip for a reunion with his military cohorts.

The Veteran underwent additional VA C&P examination in June 
2006.  The examiner noted a thorough review of the claims 
folder which is reflected in the examination report.  The 
Veteran was interviewed for 75 minutes.  It was noted that 
the Veteran was currently prescribed psychiatric medications 
for anxiety and sleep.  On interview, the Veteran was still 
angry over the December 2005 incident where teenagers broke 
into his home.  He had no legal recourse, but indicated that 
he had arranged other, non-criminal means of punishing them.  
He denied any intent or plan to harm them physically.  He 
described averaging 3 to 4 hours of sleep per night.  He 
admitted to concealing use of hard liquor from his doctors 
due to mistrust and feelings of embarrassment.  He missed the 
adrenaline rush of his Vietnam experience, and indicated that 
his dangerous post-service industrial occupation had provided 
a good substitute.  His wife told him that the only time he 
appeared alive was during Vietnam veteran reunions.

The Veteran drank one Bloody Mary cocktail every weekday 
morning as a means to relax.  He did not drink during the day 
unless he was working hard or playing golf, at which times he 
had several beers.  He drank a case of beer over the course 
of a weekend which helped him feel nostalgic of Vietnam and 
filled the void from his prior drug usage.  He had not slept 
in a bed over the last three years due to back pain, and 
awoke during the night with a sensation of rats crawling over 
him.  He was able to get 3 or 4 solid hours of sleep if he 
drank several beers before bed.  He felt frustrated and 
embarrassed by his problems.  He had learned to repress his 
dreams and was thrilled when he did not remember them.  He 
enjoyed reminiscing about Vietnam in the evening while 
drinking beer.  He also used alcohol to deal with social 
anxiety.

The Veteran reported avoiding a number of groups due to 
"wannabees" and potential conflict.  He avoided crowds, 
movies or standing in line, and thought that half of the 
movies he watched were not realistic.  He had a lot of 
acquaintances, but no friends who he could rely upon.  He had 
felt hurt and betrayed by friends in the past, and he cut his 
losses and avoided friends once his feelings were hurt.  He 
had learned from his wife not to wear his heart out on his 
sleeve.  He often became tearful when watching news of the 
Iraq war, and believed the media was lying and painting a 
negative picture.  He still watched the news to keep up with 
the headlines.

The Veteran described easy startle with loud noises, 
especially since receiving hearing aids.  His wife had hid 
his shotgun.  He usually walked away from potential conflict, 
but lost his temper if the matter was important to him.  His 
anger control had improved with age.  He was hypervigilant in 
crowds, which he generally avoided.  Upon awakening at night, 
he checked his windows for intruders especially since he was 
robbed.  He did not feel capable of parenting, but at times 
regretted not having a heir.  He denied feeling depressed, 
but occasionally felt on edge and anxious for no particular 
reason.  He reported a good relationship with his wife.  

The Veteran had acquaintances at the VFW and Elks Lodge, 
where he went with his wife on Friday nights to drink.  He 
had no close friends and rarely had company at home.  He 
played golf 4 to 5 times per week, and enjoyed activities 
such as reading and gardening.  He denied any fights in the 
last two years, but did report physical confrontations when 
people questioned his Air Force involvement in Vietnam.  He 
denied any conscious attempts at suicide.  

On mental status examination, the Veteran was well-oriented.  
Short-term memory was fair.  Attention and concentration were 
within normal limits.  He was able to reason abstractly.  The 
Veteran interpreted proverbs accurately, although somewhat 
aggressively and inappropriately.  He responded appropriately 
to judgment questions, although he reported a history of 
thrill seeking behavior.  He had a ritual of looking for 
intruders at night.  The Veteran's speech was marked by 
frequent cursing and expletives.  He spoke in clear, concise 
fashion with slightly pressured rate and slightly angry tone.  
He denied panic attacks.  The Veteran appeared anxious and 
keyed up.  He admitted to using alcohol to relax and face 
social situations.  He reported a history of significant 
problems with impulse control related to thrill seeking 
behavior.  

The examiner indicated that the Veteran's problems with low 
frustration tolerance, anxiety, irritability, and anger were 
causing significant social and occupational impairment.  With 
respect to activities of daily living, the Veteran indicated 
being capable of driving, shopping during off-periods, 
performing housework, preparing a meal and maintaining his 
hygiene.  He generally took his medication as prescribed, but 
admitted to occasionally abusing lorazepam and pain 
medication when suffering.  

The examiner provided a diagnosis of chronic, moderate PTSD 
with alcohol abuse directly related to the Veteran's need to 
promote sleep and recapture nostalgic memories of Vietnam.  
The examiner assigned a GAF score of 55-60, providing more 
evidence against this claim.  The examiner summarized the 
findings by indicating that the Veteran reported current 
problems of chronic insomnia, flashbacks upon waking with the 
feeling of rats crawling over him, occasional free floating 
anxiety, hypervigilance, avoidance of crowds, avoidance of 
standing in lines, social isolation, easy startle, and 
history of anger problems.  The Veteran appeared capable of 
managing his own affairs as long as his wife assisted.  The 
examiner felt that there had been very little change in the 
Veteran's psychosocial functioning since his last 
examination, and that the Veteran's prognosis could be 
improved with further intervention addressing his anxiety, 
impulsivity and alcohol abuse.

Thereafter, the Veteran's VA clinical records do not reflect 
any treatment for PTSD.  A PTSD screen in March 2007 included 
the Veteran's denial of nightmares, avoidance, hypervigilance 
or detachment symptoms in the last month.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a 70 percent rating for the 
Veteran's service-connected psychiatric disorder have not 
been met for any time during the appeal period.  Overall, the 
credible lay and medical evidence in this case establishes 
that the Veteran's service-connected PTSD does not produce 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment or thinking.

In this case, the Veteran describes PTSD symptomatology which 
includes chronic insomnia, anxiety, anger, irritability, 
flashbacks, nightmares, social avoidance, easy startle, 
hypervigilance, impulsivity and self-medication with alcohol, 
which is not in dispute and the basis of the current 
evaluation.  However, the VA C&P examination reports and VA 
clinical records contemporaneous in time with the appeal 
period do not reflect any significant deficits of 
orientation, speech, hygiene, memory, concentration, or 
thought process.  The Veteran has not described suicidal 
ideation, or near-continuous panic or depression affecting 
his ability to function.  The Veteran describes an 
obsessional ritual of checking his windows at night for 
intruders, but denies any obsessional rituals which 
interfered with his routine activities.  He also describes 
impaired impulse control, which included a homicidal ideation 
in December 2005.  However, he denies any periods of actual 
violence against an individual but he does report hitting 
inanimate items.

The Board also notes an inconsistency with respect to the 
Veteran's report of social functioning.  He consistently 
reports good relations with his spouse, and that they attend 
social functions on an almost weekly basis.  On VA C&P 
examination in October 2004, the Veteran described that his 
social activities has been reduced to once every three weeks 
because of suspiciousness and mistrust of his VFW associates.  
This had resulted in a significant decrease in his alcohol 
usage which he did not enjoy as much.  It is clear from the 
October 2004 VA C&P examination report that this report of 
symptomatology was a significant factor in the examiner 
assigning a GAF score of 37.

However, in September 2004, the Veteran reported to VA 
clinicians that, on many Friday nights, he went with his wife 
to a club where he had 1-12 beers.  He did not intend to stop 
his use of alcohol.  Similarly, in February 2005, the Veteran 
described enjoying spending his free time reading and 
"honky-tonking" with his wife on the weekends.  As such, 
the probative value of the VA examiner's assessment in 
October 2004 is lessened by the fact that the examiner was 
not relying on an accurate factual history.  See Reonal, 5 
Vet. App. 458 (1993).

The Board also notes that VA C&P examiners in June 2005 and 
June 2006 found that the Veteran's PTSD resulted in only 
moderate impairment of the Veteran's overall psychological, 
social, and occupational functioning.  These assessments were 
rendered upon review of the entire evidentiary record, 
including the October 2004 VA C&P examination report.  These 
examiners found no increase in symptomatology during the 
appeal period.  Notably, the Veteran's inconsistent reports 
of social avoidance were noted and discussed.  On the other 
hand, the October 2004 VA C&P examiner did not analyze the 
inconsistent statements, which clearly impacted upon the GAF 
score provided.  

As such, the Board places greater probative weight to the VA 
C&P examiner assessments in June 2005 and June 2006 as they 
are more consistent with the credible factual evidence of 
record, and clearly reflect evaluations discussing and 
considering all the relevant lay and medical evidence in this 
case.  

The Board has considered the Veteran as competent to describe 
his PTSD symptomatology, and his reports of chronic insomnia, 
anxiety, anger, irritability, flashbacks, nightmares, social 
avoidance, easy startle, hypervigilance, impulsivity and 
self-medication with alcohol are deemed credible.  However, 
the Veteran's descriptions as to the severity of his social 
isolation are inconsistent and unreliable.  Clearly, the 
Veteran's report to the VA examiner in October 2004 is 
inconsistent with his descriptions to his treating VA 
clinicians, who record the Veteran's history of enjoying 
going out virtually every Friday night and drinking 1 to 12 
beers, and seeking companionship with his military cohorts.  

In sum, the Board finds by a preponderance of the credible 
lay and medical evidence that the Veteran's PTSD has not 
produced occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
judgment or thinking, for any time during the appeal period.  
The benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left knee scar disability

Historically, the Veteran's August 1970 separation 
examination reflects that the Veteran incurred a shrapnel 
wound to the left knee in 1968.  Examination at that time 
demonstrated no complications (comp) or sequela (seq.).  An 
RO rating decision dated February 1999 granted service 
connection for residual scar, shrapnel wound to left knee, 
and assigned an initial non-compensable evaluation.  This 
rating has remained in effect to the current appeal.

Thereafter, the Veteran's private and VA clinical records do 
not reflect any complaint or treatment relative to the left 
knee scar wound.  As noted above, the Veteran filed his claim 
for an increased rating in July 2004.

On VA C&P examination in February 2006, the Veteran alleged 
that his left knee shrapnel wound resulted in a hairline 
fracture of the left knee detected by X-ray examination.  He 
described left knee pain of 3/10 severity which was 
aggravated by walking and cold weather.  However, he was 
active in gardening and played golf twice a week.  

Physical examination showed a 3 cm. well-healed scar on the 
anterior surface of the left knee in an angular, almost 
vertical direction.  The scar was not painful, adherent to 
adjacent tissue and did not limit the function of the left 
knee.  There was no breakdown of the scar, keloids, elevation 
or depression.  There was good texture and adherence.  An X-
ray examination of the knee, conducted in January 2006, 
demonstrated maintained joint spaces with no fractures or 
dislocations.  The examiner provided an impression of scar of 
the left knee healed with treatment, and resulting in no 
residual disability. 

Overall, the February 2006 VA C&P examination report provides 
strong probative evidence against this claim, showing a well-
healed, non-painful superficial scar covering an area less 
than 144 inches (929 sq. cm) which does not limit the 
function of any affected body part. 

The Veteran was afforded an additional VA C&P examination in 
October 2006.  At that time, the Veteran reiterated a history 
of shrapnel wound to the left knee in service which resulted 
in hairline fractures in the patella.  Post-service, the 
Veteran reported doing well until a worker compensation 
injury to the right knee in 2003, which resulted in a medial 
meniscectomy.  After that surgery, the Veteran began 
experiencing pain in his left knee due to increased weight 
bearing.  His pain was not constantly present, but increased 
with repetitive motion and weather changes.  He reported that 
repetitive motion increased his pain, but he denied increased 
limitations during flare-ups.  

On examination, the Veteran demonstrated a faded scar over 
the patella.  There was no joint line tenderness or effusion.  
Left knee range of motion measured from 0 degrees of 
extension to 110 degrees of flexion without pain, but there 
was subpatellar clicking.  Lachman's and McMurray's tests 
were negative.  The cruciate and collateral ligaments were 
intact.  With repetitive motion, the left knee demonstrated 
no change in range of motion, coordination, fatigue, 
endurance or pain level.  The examiner noted that X-ray 
examination in January 2006 was essentially normal, and that 
the Veteran's main problem was pain.  However, the examiner 
found no complications from the shrapnel wound injury and 
attributed the left knee pain to the non-service connected 
right knee injury.

Overall, the October 2006 VA C&P examination report provides 
strong probative evidence against this claim, showing that 
the service-connected residual scar, shrapnel wound to left 
knee, does not limit the function of any affected body part. 

The Board is cognizant that the Veteran is competent to 
describe symptoms such as pain, limitation of motion and the 
outward manifestations of his scar characteristics.  In this 
case, the Veteran has not alleged that the scar itself is 
painful or that there are any healing abnormalities.  He does 
attribute his left knee pain as a residual of his scar wound.  
However, the etiology of his left knee pain involves a 
medical question which requires the expertise and training of 
a medical examiner.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a).  The Veteran is not shown 
to possess the requisite training and expertise to speak to 
this medical issue.

Overall, the Board finds that the competent lay and medical 
evidence in this case establishes that the Veteran's service-
connected residual scar, shrapnel wound, of the left knee is 
manifested by a well-healed, non-painful superficial scar 
covering an area less than 144 inches (929 sq. cm) which does 
not limit the function of any affected body part.  
Accordingly, a compensable rating is not warranted under any 
applicable diagnostic code for any period of time during the 
appeal period.  The benefit of the doubt rule is not for 
application as the preponderance of the evidence is against 
the claim.  Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds all symptoms and the 
level of disability resulting from the Veteran's service-
connected PTSD and scar disability have been considered.  
During the appeal period, the VA examiners have found that 
the Veteran's scar is asymptomatic with no abnormal healing, 
appearance or functioning residuals.  His PTSD symptoms and 
resultant occupational and social impairment resulting 
therefrom are adequately addressed in the rating criteria.  
Quite simply, there are no unusual aspects of his PTSD 
disability not addressed in his current rating, and a higher 
schedular rating is available.  Notably, VA's rating criteria 
compensate for loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his PTSD and scar disabilities.  
Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

With respect to the PTSD claim, a pre-adjudicatory RO letter 
dated in August 2004 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate 
his contention that his disability had increased in severity 
and the relative duties of the Veteran and VA in developing 
the claim.  This letter advised him of multiple forms of 
evidence which may be capable of substantiating his claim, 
including doctor statements containing physical and clinical 
findings, the results of any laboratory or x-rays, and 
statements from individuals with personal knowledge of the 
manner his disability has worsened.  He could also submit 
medical evidence describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by the disability.  He was further advised 
to submit any evidence or information in his possession that 
pertained to his claim.

The Board acknowledges that the Veteran was not provided a 
notice letter which specifically complies with that 
contemplated in Vazquez-Flores.  The Board notes that the 
Veteran's statements of record, to VA examiners as well as 
argument presented on appeal, specifically speak to the 
effects that his PTSD has upon his work and activities of 
daily living.  Additionally, the rating decision on appeal 
and the December 2005 Statement of the Case (SOC) and 
subsequent supplemental SOC's clearly placed the Veteran on 
notice of the applicable DCs.

Considering the notices provided to the Veteran, the 
contentions advanced by the Veteran on appeal and the 
considerable administrative development of this claim (which 
includes two C&P examinations, and the obtainment of VA 
clinical records and SSA records), the Board finds that the 
totality of the circumstances demonstrates that the Veteran 
is aware of the evidentiary requirements and that a lack of 
technical compliance Vazquez-Flores does not result in any 
prejudicial harm to the Veteran.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  See also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).

With respect to the left knee scar, a May 2008 RO letter 
clearly met the content requirements as identified in 
Vazquez-Flores.  The timing deficiency was cured with 
readjudication of the claim in the June 2008 SSOC.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records as well as medical and legal documents pertaining to 
an award of disability benefits from the Social Security 
Administration.  The Veteran has not identified any other 
potentially available evidence which are necessary to decide 
these claims.  

The Board further finds that the evidence of record is 
sufficient to decide these claims, and that additional VA 
examination or medical opinion is not necessary to decide the 
claims.  The Veteran has been afforded VA C&P examinations 
for his PTSD and scar disabilities, to include additional 
examinations to evaluate his claim of an increased severity 
of symptoms.  

The Veteran's representative requested additional VA 
examination for the PTSD disability based upon the argument 
that the passage of time since the last VA C&P examination 
conducted in 2006 does not accurately reflect the current 
state of disability.  It was also argued that the October 
2006 VA C&P examiner did not properly evaluate whether any of 
the Veteran's left knee pain may be attributable to the 
service-connected scar disability.

The Board notes that it cannot find any lay report of 
symptoms by the Veteran since the last VA C&P examination 
which suggests an increased severity of symptoms to the 
extent that a higher rating may still be possible.  Rather, a 
March 2007 VA clinical record noted a negative PTSD screen.  
Thus, there is no duty to provide further medical examination 
for this claim.  See VAOPGCPREC 11- 95 (Apr. 7, 1995).

With respect to the left knee scar, the Board finds that the 
VA examiners in February and October 2006 provided clear 
explanation that the Veteran's service-connected left knee 
scar does not affect the functioning of any part.  Notably, 
there is no competent suggesting otherwise.  As such, the 
Board finds that an additional VA examination is not 
warranted to evaluate the left knee scar disability.

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide these claims has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claims.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to a disability rating greater than 
50 percent for PTSD is denied.

The claim of entitlement to compensable disability rating for 
residual scar, shrapnel wound, of the left knee is denied.

REMAND

The Veteran reports in service noise exposure which involves 
flightline operations as well as incoming rounds during 
combat.  Notably, the Veteran is service-connected for a 
shrapnel scar of the left knee.  He also reports a 12-15 year 
history of post-service noise exposure while working in heavy 
construction.  He currently holds a diagnosis of bilateral 
high frequency sensorineural hearing loss in both ears as 
well as tinnitus.

In February 2006, a VA ear disease examiner provided opinion 
that the Veteran's bilateral hearing loss disability was less 
likely than not related to his military acoustic trauma.  The 
VA examiner reasoned that hearing loss caused by acoustic 
trauma occurred at the time of exposure and not years later, 
and found that the Veteran did not have any audiometric 
threshold shifts during his period of active service.  

However, with the exception of left ear hearing acuity at 500 
Hertz, the Veteran's audiometric results from his August 1966 
induction examination and his August 1970 separation 
examination do reflect threshold shifts in both ears in the 
pertinent frequencies which measure hearing loss of VA 
purposes.  See 38 C.F.R. § 3.385.  The Board notes, however, 
the August 1966 audiometric examination was conducted 
according to American Standards Association (ASA) units while 
the August 1970 separation examination was conducted 
according to International Standard Organization (ISO/ANSI) 
units.

Based upon the above, the Board returns the February 2006 VA 
ear disease examination report as inadequate for rating 
purposes as the examiner's opinion is not based on an 
accurate factual basis.  38 C.F.R. § 4.2.  See generally 
Reonal v. Brown, 5 Vet. App. 458 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to an 
appropriate examiner to determine the 
likely etiology of the Veteran's current 
bilateral hearing loss and tinnitus.  
Following review of the claims folder, the 
examiner is requested to address the 
following questions:

a) whether it is at least as likely as 
not (probability of 50% or greater) 
that the Veteran's current right and/or 
left ear hearing loss either first 
manifested in service and/or is the 
result of exposure to noise trauma 
during service or is otherwise related 
to active service; and

b) whether it is at least as likely as 
not (probability of 50% or greater) 
that the Veteran's current tinnitus is 
the result of exposure to noise trauma 
during service or is otherwise related 
to active service?

The Board would appreciate (but does not 
require) a discussion of the pertinent 
audiometric examinations of record, 
including the clinical significance of any 
interval changes between each one.  

In responding to the above questions, the 
examiner is advised that service 
department audiometric readings prior to 
October 31, 1967, must be converted from 
American Standards Association (ASA) units 
to International Standard Organization 
(ISO/ANSI) units.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.


2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


